UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                Case No. 1:20-cv-0384e-MKV
                                            -X



ISAELROBLES NAVA,
                              Plaintiff,
      -against -                                    DEFENDANT'S AFFIDAVIT

OPAI THAI INC. and VAN BING CHEN,

                              Defendants.




      I, Defendant Yan Bing Chen/           being duly sworn according          to

law/ do hereby depose under penalties of law, state:

      1. I am the Defendant in this lawsuit brought by my former

employee Isael Robles Nava over certain labor issues.

      2. I am making this affidavit for purposes of detailing the

circumstances where I paid another $10,000 to Isael in addition to

the sum of $4,500 in settlement of his claims and having the case

voluntarily dismissed through the Plaintiff's lawyer.

      3. On November 12, 2020, Isael called me again saying he must

return to Mexico as soon as possible, because his family member

was   seriously    ill.   I   told    him   I    received   the   Court's   letter

showing   that the case is still ongoing and                I   was in default -

questioning him if he asked his lawyer to dismiss the case. Isael

replied that his lawyer demanded $10,000 as cancellation charge as

compensation.
     4. On November 16/ 2020, Iseal came to see me saying that he

would leave for Mexico in few days.         Then/ in my presence, Isael

called    his   lawyer's office on   a   speaker   phone.   A   lady   named

Ariana picked up the phone and they talked in Spanish.          Isael told

me that if I paid $10,000/ the lawyer would notify the Court to

dismiss the case right away.

     5.    On November 17, 2020, I met up with Isael at his lawyer's

building at 60 East 42"*^ Street and gave $3,000 for him to deposit

into his bank account - at the Chase Branch in the same building.

We did it together. We agreed to deposit the balance of $7,000

into his bank account the next day - Nov. 18, 2020, and then we

would deliver the two checks to his lawyer.

     6. On November 18, 2020, I met up with Isael again at around

3:00 pm at the front door of his lawyer's building located at 60

East 42''-^ Street. I gave him the sum of $7,000 that I borrowed from

my good friends, so that he deposited the money into his bank

account at the teller window of the same Chase Bank. We did it

together. Isael called his lawyer's office in my presence - then

he told me that his lawyer had left his office and we had to come

back the next day between 11:00 - 11:30 am. I was so worried and

afraid that Isael might have cheated on me.         Then I realized that

I should have let my lawyer know what had happened. Mr. Pan warned

me against fraudulent transaction and promised to report it to the
Court. A photo        picture of the            two checks   totaling $10,000 is

attached.


      7.    On November 19, 2020, I waited at Chase Bank at 60 East

42'^''^ Street for Isael to show up - starting from 10:00 am to 11:30

am - he was nowhere to be found.                I became panicked, so I went to

his address printed on his check ~ 4710 48*^^' Ave #38, Woodside, NY

- he was    not   there.      Then   I   went    to this address   for   the   next 7


days trying to see Isael - until a neighbor told me there was no

such a person. I believed this was a scam - Isael cheated me out

of $14,500!

      8. On December 3, 2020 at 2:34 pm, I was able to reach Isael

finally after hundreds of phone calls.               Upon my questioning, Isael

admitted that he took $10,000 the other day from me claiming he

gave the sum to his lawyer.              He said ''the case is done." Then at

3:04 pm, Isael called me again explaining the reason why he did

not respond was that he went back to Mexico and repeated that he

gave the $10,000 to his lawyer Michael. I made a recording of the

conversations due to my suspicion of Isael's behavior.

      9. The foregoing has been interpreted and explained to me in
Chinese and I fully understand the same and attest to the truth
thereof.




                                                     YAN BING CHEN
Sworn to before me this
4^'^ Day of December, 2020.


NOTARY PUBLIC



                Kaish M          .
